1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                       ***

6
      GAUDIA MARTINEZ,
7
                           Plaintiff,
8                                                          2:16-cv-01783-GMN-VCF
      vs.                                                  ORDER
9     LOWE’S HOME CENTERS, LLC,
10                          Defendant.

11

12          Before the court is the Joint Status Report Regarding Settlement (ECF No. 29).
13          Accordingly,
14          IT IS HEREBY ORDERED that the parties must file a proposed stipulation and order for dismissal
15   on or before January 7, 2019. All pretrial deadlines are stayed.
16

17          DATED this 10th day of December, 2018.
                                                                 _________________________
18
                                                                 CAM FERENBACH
19
                                                                 UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25
